DETAILED ACTION	
	      This Office Action is in response to the Amendment filed 23 September 2021. Claim(s) 1, 2, 4-11, 13-22 are currently pending. The Examiner acknowledges the amendments to claim(s) 10, cancelled claim(s) 3 and 12.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 September 2021 has been entered.
 Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flynn et al. (US 2014/0277036), hereinafter Flynn.
Regarding claim 1, Flynn discloses a medical device (Fig. 1A-1B) comprising: an outer tubular member (16) extending along a central longitudinal axis (see Image A (Fig. 1A, end closer to handle), a distal end (Fig. 1A, end at window of outer tube 16), and an open window (18) disposed at the distal end (Fig. 1A), the outer tubular member rotatable about the central longitudinal axis to adjust a radial orientation of the open window (Para. [0035], outer tube is connected to outer collet 21 which is rotatable by nosecone or bias device [0034], rotation allows for adjustment of radial orientation); an inner tubular member (12) having a proximal end (Fig. 1A, end closer to handle), a distal end (Fig. 1A, end at window of inner tube), and an open window (14) disposed at the distal end (Fig. 1A), the inner tubular member configured to be received within the outer tubular member (Fig. 1A, inner tube is inside outer tube) and capable of at least one of rotating relative to the outer tubular member (Para. [0035], inner tube connected to and rotatable by inner collet 22); and an alignment knob (26) configured to align the open window of the inner tubular member (16) with the open window of the outer tubular member (12) (Para. [0035], alignment knob 26 can rotate tubes to align windows), the alignment knob (26) being spring-biased (30) and configured to move radially relative to the inner tubular member (Fig. 1A, 26 is pressed down radially with respect to inner tube 12) to release or lock the open window of the inner tubular member with the open window of the outer tubular member (Para. [0035], alignment knob 26 is radially depressed to lock and align inner tube window 14 with outer tube window 18, and retracted to release).
Image A – Fig. 1A of Flynn

    PNG
    media_image1.png
    484
    787
    media_image1.png
    Greyscale

Flynn further discloses that the alignment knob includes a lock pin (56) that is capable of setting the radial orientation of the window of the outer tubular member at a desired position via a lock selector (24), wherein the outer tubular member is rotatable relative to the lock pin when the lock pin is not retracted away from the inner tube [0034-0038]. Flynn discloses that the device may be moved from a home position to a lock position by rotation such that a window of an outer tube, inner tube, intermediate tube or a combination thereof may be rotated. The tubes may be aligned and locked in an aligned position [0034].
Regarding claim 4, Flynn discloses the alignment knob (Flynn: 26) being accessible from an exterior of the medical device (Flynn, Fig. 1A: 26).
Regarding claim 8, Flynn discloses the open window of the outer tubular member and the open window of the inner tubular member are configured to form a cutting tool when the inner tubular member rotates relative to the outer tubular member (Flynn: Paragraph [0013], indicates open tube windows rotate to cut tissue).
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flynn in view of Taguchi et al. (US 4,909,789), hereinafter Taguchi.
Flynn discloses the invention essentially as claimed as discussed regarding claim 1 above. However, Flynn does not disclose the alignment knob having a ratchet and pawl feature. 
Regarding claims 5 and 6, Taguchi, in a similar field of endeavor, further teaches an alignment knob (64) being connected to a pawl (Fig. 10, 68) and the pawl being configured to contact a ratchet feature (67) for the purpose of allowing the user to control the alignment of the inner tube with respect to the outer tube (Col. 6, lines 8-24). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Flynn to include the pawl and ratchet taught by Taguchi because the pawl and ratchet mechanism would allow the user to control the alignment of the inner tube with respect to the outer tube (Col. 6, lines 8-24).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flynn in view of Heisler (US 2012/0065658).
Flynn discloses the invention essentially as claimed as discussed above regarding claim 1.  However, Flynn does not disclose an axial lock feature.
Regarding claim 7, Heisler, in the same art of cutting devices, teaches an axial lock feature for an outer tubular member (102) (Para. [0098], top of page 8, lines 14-18; Compression of the spring causes the bearing element to contact the outer hub which establishes an axial position of the inner tube to the outer tube, thereby axially locking the device) for the purpose of relocating the bearing of the shaver from the distal end to the proximal end  such that precision finishing of the distal end is not required and distance from the hub to the distal tip need not be closely controlled. (Para. [0098], top of page 8, lines 14-18, [0099], [0100]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Flynn to include an axial lock feature as taught by Heisler in order enhance the device by moving the bearing from the distal tip to the proximal hub.  (Para. [0098], top of page 8, lines 14-18, [0099], [0100]).

Allowable Subject Matter
Claim(s) 2 and 9 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record does not disclose a lock pin that is accessible from the outside or that contacts the outer blade housing. The lock pin of Flynn interacts with a selector which contacts the outer blade and is located within the housing. No reasonable combination or other references could be found which disclose or suggest the claimed features in combination with the other limitations in the claims, such as the lock pin setting the radial orientation of the open 
Claim(s) 10, 11, 13-22 is/are allowed. The prior art of record does not disclose or suggest a medical device including a handpiece housing, an outer tubular member, an inner tubular member, a spring-biased lock pin having a threaded shaft engaged with a threaded aperture in a handpiece housing, an outer tubular member rotatable relative to the lock pin, a coupler member including a locking element, in combination with the other claimed elements. The closest prior art includes Walen et al. (US 2018/0242962A1) that teaches a device including outer and inner tubular members that are capable of being releasably coupled and locked together. Assell et al. (US 2013/0030456A1) discloses a device that includes outer and inner tubular members that include a lock screw (50), however, the lock screw is not engaged within the handpiece. Dawoodjee (US 8,419,720) discloses a device having inner and outer tubular members but does not expressly disclose that the lock pin is rotatable. No reasonable combination or other references could be found which disclose or suggest the claimed features in combination with the other limitations in the claims.
Response to Arguments
Applicant’s arguments, filed 23 September 2021, with respect to Flynn and Chudzik have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn and a new rejection has been submitted. 

	Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Walen et al. (US 2018/0242962A1) that teaches a device including outer and inner tubular members that are capable of being releasably coupled and locked together. Assell et al. (US 2013/0030456A1) discloses a device that includes outer and inner tubular members that include a lock screw (50), however, the lock screw is not engaged within the handpiece. Dawoodjee (US 8,419,720) discloses a device having inner and outer tubular members but does not expressly disclose that the lock pin is rotatable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/JOCELIN C TANNER/Primary Examiner, Art Unit 3771